77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elsworth M. MARSH, Plaintiff--Appellant,v.DEPARTMENT OF VETERANS AFFAIRS;  Jesse Brown, Secretary,Defendants--Appellees.Elsworth M. MARSH, Plaintiff--Appellant,v.UNITED STATES OF AMERICA, Defendant--Appellee.
Nos. 95-2263, 95-2482.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 14, 1996.

Elsworth M. Marsh, Appellant Pro Se.  Helen Campbell Altmeyer, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellees.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his civil actions which claimed that he was improperly denied veteran's benefits.   We have reviewed the records and the district court's opinions and find no reversible error.   Accordingly, in No. 95-2263, we deny Appellant's motion to amend his petition and we affirm on the reasoning of the district court.   Marsh v. Department of Veterans Affairs, No. CA-95-2-3 (N.D.W.Va. May 25, 1995).   In No. 95-2482, we deny in forma pauperis status and dismiss the appeal of the reasoning of the district court.   Marsh v. United States, No. MISC-95-5 (N.D.W. Va.  June 29, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-2263--AFFIRMED
No. 95-2482--DISMISSED